DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6-30-2022 have been fully considered but they are not persuasive.              The rejection of claim(s) 1, 7-9, 11-16, 20, 24 and 26 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Doe et al. (US 2013/0252112) because Doe et al. teaches a battery comprising an electrolyte comprising an inorganic magnesium salt complex Mg3Cl4 (TFSi) [teaching a Group 2 salt and claims 11-12]  in a mixed solution of 1, 2-dimethoxyethane (DME) [teaching an ether solvent and claim 13]  and N, N-propyl-methyl pyrrolidinium bis(trifluoromethyl sulfonyl)imide (P13-TFSI) ionic liquid  [teaching an ionic liquid and claims 7-9] [50:50] comprising a magnesium (Mg) electrode [teaches a Mg metal]. Doe et al. teaches on page 7, [0080], that the positive electrode can preferably comprise transition metal oxides [metal oxide cathode, claims 16 and 20]. Doe et al. teaches on pages 7-8, [0087] that the battery comprises a separator comprising polypropylene.         
Terminal Disclaimer
The terminal disclaimer filed on 6-30-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,566,632 has been reviewed and is NOT accepted.

This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
           For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
           Below is what needs to be done to correct the defects:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the §1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Election/Restrictions
Applicant's election with traverse of a battery comprising an anode comprising magnesium metal, a cathode comprising a metal oxide and an electrolyte composition comprising at least one solvent comprising an ether, a group 2 salt specifically magnesium bis(fluorosulfonyl)imide and an ion liquid comprising 1-methyl-3-propyl imidazolium bis(trifluoromethylsulfonyl)imide in the reply filed on 10-27-2021 and 1-19-2022 are acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all species.  This is not found persuasive because it would be a burden because there are very many species cited for the ionic liquid.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6, 18, 21-23, 25, 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-27-2021 and 1-19-2022.

Claim Rejections - 35 USC § 112
Claims 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 13 is rejected because it is unclear how the phrase “wherein at least one of the solvents exhibits a disassociation energy for group 2 cations that is less than 600 kJ/mole” because the solvent has to be an ether and/or a nitrile and these solvents would exhibit this.  This claim does not seem to further limit claim 1 from which the claim depends from.          Claim 24 should cite (Previously Presented) and not (Reinstated).                      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1, 7-9, 11-16, 20, 24 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Doe et al. (US 2013/0252112).           Doe et al. teaches a magnesium battery comprising a nonaqueous electrolyte.  Doe et al. teaches on page 4, example 3, figure 3 a battery comprising an electrolyte comprising an inorganic magnesium salt complex Mg3Cl4 (TFSi) in a mixed solution of 1, 2-dimethoxyethane (DME) and N, N-propyl-methyl pyrrolidinium bis(trifluoromethyl sulfonyl)imide (P13-TFSI) ionic liquid [50:50] comprising a magnesium (Mg) electrode. Doe et al. teaches on page 7, [0080], that the positive electrode can preferably comprise transition metal oxides. Doe et al. teaches on pages 7-8, [0087] that the battery comprises a separator comprising polypropylene.
Double Patenting
11.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.      Claims 1, 7-9, 11-16, 20, 24, 26-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,566,632. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,566,632 claims in claim 1, an electrolytic composition comprising an ionic liquid, one or more solvents wherein at least one of the one or more solvents is propylene glycol dimethyl ether.  U.S. Patent No. 10,566,632 claims in claims 3-5, the exact same cationic/anionic components and the exact same ionic liquids is the present invention.  U.S. Patent No. 10,566,632 claims in claim 6, wherein the ratio of the solvent to the ionic liquid is from 40%: 60% to about 80%: 20% by volume.  U.S. Patent No. 10,566,632 claims in claims 7-43, the exact same claims as the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727